Title: From John Adams to Rufus King, 14 February 1786
From: Adams, John
To: King, Rufus


     
      Dear Sir
      Grosvenor Square Feb. 14. 1786
     
     I have inclosed to Mr Ramsay an Address to the landed trading and funded Interests of England, which contains Some good Sense, intermixed here and there with a little Folly. Mr. Ramsay will be so good as to let you read it and in return you may let him read the inclosed Principle of the Commutation Act. As the Commerce of the United States begins to run to the East Indies, every Thing which may affect it in that Branch, will be interesting to you.
     The Revival of the Newfoundland Act, which will, I suppose be followed by that of the American Intercourse Act, will Shew you, that the Ministry persevere in the system adopted at the Peace, Yet

without any decided Resolution to avow it for Perpetuity or any long Duration. It is nevertheless, too probable that they will make it perpetual the next Year or the year after, if the Proceedings of our States do not discourage them.
     It is agreed on all hands that there is a Surplus of Revenue. The Sum is not yet known. and it by no means follows that there will be a Surplus next Year. Several Causes have this Year cooperated to increase the Taxes, some of which will not exist another Year. E. G. The French Comtroller General Mr De Calonne, last Year sent seven hundred and Fifty Thousand Pounds to England chifly in Gold to pay for a Quantity of Bullion he bought in Spain and Portugal, to coin in France. This has sett many Wheels in motion, and by employing many People enabled them to live and pay Duties.— Many sums of Money too have come from America, which I presume cannot at least I hope will not be sent the next.— Yet there are great Complaints of the scarcity of Money.
     The United States have nothing to do, but go on with their navigation Acts, their Bounties and Duties. if these Measures Should not induce the British Court to do as We wish; they will bring their own reward. It is by a Sagacious Use of Bounties, Draw backs, Prohibitions and Duties that the commerce of the British Empire has become what it is. They will have the same Effects upon Ours, if imitated by Us.— Why should not Bounties be given upon Iron manufactured in the United States, and Duties laid upon all imported? There are innumerable other Articles, which might be thus protected by Duties laid upon Importations and by Bounties upon the Manufacture.
     If the present Bounty on Oil is not sufficient, I hope it will be doubled or tripled; so as decidedly to ruin the British Fishery, Since they are for Tryals of skill. a Markett may certainly be found in France Spain and Ireland: but if it could not, I would be for increasing the Bounty untill We could clearly under Sell the English in the City of London. at the Same time some measures should be taken to draw home our own Whaling Captains and Endsmen and Oarsmen.
     It is the Opinion of the Foresighted that Grain will be in Demand in Europe next Summer, because the Crops in Poland not only failed the last Harvest, but what is more important the seedtime was so wett, as to give a melancholly Prospect for the next Year. This I had from Mr De Bukaty the Polish Envoy a few days ago. I am sir / with great regard your humble / servant
     
      John Adams.
     
     